MEMORANDUM ***
1. The district court did not err in denying Duenas’s habeas petition. Under Ewing v. California, 538 U.S. 11,123 S.Ct. 1179, 155 L.Ed.2d 108 (2003), and Lockyer v. Andrade, 538 U.S. 63, 123 S.Ct. 1166, 155 L.Ed.2d 144 (2003), Duenas’s sentence is not cruel and unusual in violation of the Eighth Amendment.
2. Duenas’s claim that the California trial court abused its discretion in refusing to reduce his crime to a misdemeanor does not raise a federal question, and thus is not properly before us. See Christian v. Rhode, 41 F.3d 461, 469 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.